Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her of criminal possession of a weapon in the second and third degrees (Penal Law §§ 265.03, 265.02 [3]) and reckless endangerment in the first degree (Penal Law § 120.25). We reject the contention of defendant that she was deprived of a fair trial based upon a comment by the prosecutor in her opening statement. The prosecutor stated that the gun that defendant was charged with possessing and using was “able to produce the deadliest of all crimes, murder or potentially harm someone [sic]”. While defendant was not charged with murder, the prosecutor’s use of that word was fair comment upon the evidence to be presented. In any event, there was no pervasive pattern of misconduct (see, People v Galloway, 54 NY2d 396), nor was the prosecutor’s comment so egregious that defendant was thereby deprived of a fair trial (see, People v Corey, 233 AD2d 773, 774-775, lv denied 89 NY2d 984). (Appeal from Judgment of Supreme Court, Monroe County, Affronti, J. — Criminal Possession Weapon, 2nd Degree.)
Present — Pine, J. P., Hayes, Wisner, Boehm and Fallon, JJ.